DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-17, and 20-24 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Fehribach on 6/2/2022.

	The examiner has amended the application as follows:
	
In the Claims:
1. (Currently Amended) A spring liner for a hose clamp, the spring liner comprising:
a metallic annular body having a central axis, the annular body comprising:
a first body section extending axially from an outer end to an inner end,
a second body section extending axially from an outer end to an inner end spaced apart from the inner end of the first body section, and
a central body section connecting the inner end of the first body section to the inner end of the second body section,
wherein the central body section includes a tip that is positioned radially inward of the first body section and the second body section,
wherein the outer ends of the first body section and the second body section are positioned radially inward of the inner ends of first body section and the second body section,
wherein the first body section includes a first annular strip that extends parallel to the central axis from the outer end of the first body section toward the inner end of the first body section prior to a load being placed on the annular body, and
wherein the second body section includes a second annular strip that extends parallel to the central axis from the outer end of the second body section toward the inner end of the second body section prior to the load being placed on the annular body.
15. (Currently Amended) A hose clamp, comprising:
an annular band having a central axis and a substantially cylindrical inner surface, and
a spring liner configured be positioned radially inward of the annular band, the spring liner comprising:
a first body section extending axially from an outer end to an inner end,
a second body section extending axially from an outer end to an inner end spaced apart from the inner end of the first body section, and
a central body section connecting the inner end of the first body section to the inner end of the second body section,
wherein the inner ends of the first body section and the second body section engage the substantially cylindrical inner surface of the annular band, and the outer ends of the first body section and the second body section are spaced apart from the substantially cylindrical inner surface of the annular band,
wherein the first body section includes a first annular strip that extends parallel to the central axis from the outer end of the first body section toward the inner end of the first body section prior to a load being applied by the annular band,
wherein the second body section includes a second annular strip that extends parallel to the central axis from the outer end of the second body section toward the inner end of the second body section prior to the load being applied by the annular band, and
wherein the central body section includes a tip that is positioned radially inward of the first body section and the second body section.
Claim 26 Cancelled.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance.  This application has been reviewed by the examiner and meets all formal and substantive (i.e., statutory) requirements and the language of the claims is enabled by, and finds adequate descriptive supported in the application disclosure as originally filed.
The primary reason for the allowance of the claims is the presence of limitations in the independent claims, which are not found in the prior art references. The examiner believes that the record of the prosecution as a whole makes clear his reasons for allowing a claim or claims. However, the examiner would like to point out one or more specific reasons and/or limitations that the prior art fails to disclose and/or make obvious. Hence, the prior art fails to disclose and/or make obvious the first and second annular strip, in combination with the other limitations in claims 1 and 15.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677